DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant amended claims 1, 15 and 18, in the amendment received on 2/16/2021.

The claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on 2/16/2021 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (U.S. Patent No. 9,026,694 B1) in view of Strutt (U.S. Publication No. 2009/0089462 A1).
With respect to claim 1, Davidson discloses an apparatus comprising: a host device configured to communicate over a network with a storage system comprising a plurality of storage devices (i.e., The first port, the second port, and the device may be included in a data storage system. The device may be accessible by a first host over a first path including the first port, and the device may be accessible by the first host over a second path including the second port, column 2 ¶ 1). 
Davidson further discloses the host device comprising: a multi-path input-output driver configured to control delivery of input-output operations from the host device to ports of the storage system over selected ones of a plurality of paths through the (i.e., An application may execute on a host where the application performs I/O (input/output) operations. The host may be able to transmit the data operation to the data storage system over any one or more different paths or multiple paths. Multipathing functionality, such for path selection and management of the multiple paths, may be handled by a device driver. When the host issues an I/O operation, it may be received by a device driver which facilitates sending and/or receiving transmissions between the application and the data storage system, column 1 ¶ 5.  Referring to FIG. 1, shown is an example of an embodiment of a system that may be used in performing the techniques described herein. The system 10 includes a data storage system 12, such as a data storage array, connected to host systems 14a-14n through communication medium 18. In this embodiment of the system 10, the N hosts 14a-14n may access the data storage system 12, for example, in performing input/output (I/O) operations or data requests, column 4 ¶ 5.  A host may be able to access data, such as stored on a LUN of a data storage system, using one or more different physical paths from the host to the data storage system. Described in the following paragraphs are techniques that may be used in connection with selecting a path over which to access data of a storage device when such data is accessible over multiple paths. A host may use such techniques in connection with path selection when communicating data operations, such as I/O operations, to the data storage system, column 7 ¶ 2). 
Davidson may not explicitly disclose wherein the obtained information characterizing a current number of host devices connected to the port of the storage system and a current available capacity measure of the port of the storage system 
However, Strutt discloses wherein the multi-path input-output driver is further configured, for each of at least a subset of the ports of the storage system: to obtain from the storage system information characterizing a current number of host devices connected to the port of the storage system and a current available capacity measure of the port of the storage system (i.e., Preferably, the port optimization component provides for a determination component detecting for each port the current operating load of each port and the maximum operating load of each port to determine a list of eligible pairs of ports for port selection [a current available capacity measure of the port of the storage system], ¶ 10.  The determining component 305 receives requests from the management server 140 requesting the use of an existing storage volume located on a storage device 125, 130, or a request for a new storage volume to be created on existing spare capacity on the storage device 125, 130. The determining component 305 on receipt of this request retrieves configuration data pertaining to the requested storage device 125, 130 and also retrieves policy rules associated with the configuration data; i.e. every storage device 125, 130 located within the SAN network 100 has associated configuration data and one or more associated policy rules. Policy rules may comprise rules which state the maximum performance limit or alternatively rules which state the connection limits which must not be exceeded because otherwise a failure could occur resulting in loss of access to data or degraded performance. Rules may also apply to supporting components such as multipathing drivers, for example the maximum number of paths allowed and consequently the maximum number of ports to be selected [wherein the multi-path input-output driver is further configured, for each of at least a subset of the ports of the storage system: to obtain from the storage system information characterizing a current number of host devices connected to the port of the storage system], ¶ 41.  The determining component 305 sends a request to the configuration data store 315 requesting access to the configuration data of the storage device on which the storage volume is located. A further request is transmitted to the policy rules data store 310 to request access to the policy rules associated with the storage device. The determining component 305 compares the configuration data to the policy rules to determine any differences. For example, if the configuration data states that the storage device currently has a total of twelve hosts connected to port `A` and the policy rule states that a total of twenty hosts may be connected to the storage device via port `A`. Hence, the determining component 305 determines that a further eight hosts can be connected to this port on the storage device 125, 130 and thus this port is acceptable to be used [to obtain from the storage system information characterizing a current number of host devices connected to the port of the storage system]. All ports in the storage device 125, 130 which are accessible to the server over the SAN network are analyzed [for each of at least a subset of the ports of the storage system], ¶ 47) in order to allow for the optimization of the selection of storage device ports in storage area networks (¶ 1).
Strutt further discloses to limit an amount of the input-output operations that are delivered over one or more of the paths to the port of the storage system based at least in part on the obtained information (i.e., Policy rules may comprise rules which state the maximum performance limit or alternatively rules which state the connection limits which must not be exceeded because otherwise a failure could occur resulting in loss of access to data or degraded performance. Rules may also apply to supporting components such as multipathing drivers, for example the maximum number of paths allowed and consequently the maximum number of ports to be selected, ¶ 41.  Any which do not meet the policy rules are dropped from the list of suitable ports. Each policy rule is applied in turn. When all policy rules have been applied the output of this is a group of ports which are eligible to be used. All ports in this group will create a valid configuration which is within the accepted device usage boundaries and is supported by the storage devices' vendors and designers, ¶ 47.  The determination component 305 at step 605 determines whether the selected storage device 125, 130 already exceeds the maximum number of hosts that can be connected to the storage device 125, 130 or the total number of allowed storage volumes 210. If the determination is positive control moves to step 610 and a notification is sent to the requester via the communication component 325 informing the request of the unsuitability of the selected storage device 125, 130. The requester is then prompted to select another storage device 125, 130 from the preference list, reselection of another device could happen automatically or with human intervention from a list of selected devices with the desired characteristics and free space as determined by prior art, ¶ 60.  If the determination is negative and the number of hosts connected to the storage device does not exceed the maximum number of possible hosts, control moves to step 615 and the control units or clusters which have access to the requested storage are selected which meet the requesters quality or service requirements i.e. the storage device 125, 130 must be able to store one gigabyte of data, have a performance response time of x number of seconds and an availability level of RAID 5 for example, ¶ 61.  At step 650 the determination component 305 restricts the port candidates to the ports identified as connected to the selected cluster. Again, this is achieved by identifying the relevant configuration data for the storage device 125, 130. At step 655 a further determination is made by the determination component 305 as to whether any of the port candidates have reached their maximum connected host count--by comparing the storage device's configuration data with its corresponding policy rule. If the determination is positive, the ports that do exceed their maximum host count are excluded from the candidate port list. Control moves to step 660 and the determination component 305 determines whether there are enough candidate ports available in the selected cluster that meet the requesters multi path requirements. If the determination is positive control moves to steps 665 and 670 and the optimal availability pairings of ports are selected by selecting the required number of pairs of ports with the lowest utilization to meet the data path requirements, but no more pairs than are supported by the associated multipathing driver, ¶ 65). 
Strutt also discloses wherein the obtained information characterizing a current number of host devices connected to the port of the storage system and a current available capacity measure of the port of the storage system identifies the current number of host devices connected to the port of the storage system (i.e., At step 650 the determination component 305 restricts the port candidates to the ports identified as connected to the selected cluster. Again, this is achieved by identifying the relevant configuration data for the storage device 125, 130. At step 655 a further determination is made by the determination component 305 as to whether any of the port candidates have reached their maximum connected host count--by comparing the storage device's configuration data with its corresponding policy rule. If the determination is positive, the ports that do exceed their maximum host count are excluded from the candidate port list. Control moves to step 660 and the determination component 305 determines whether there are enough candidate ports available in the selected cluster that meet the requesters multi path requirements. If the determination is positive control moves to steps 665 and 670 and the optimal availability pairings of ports are selected by selecting the required number of pairs of ports with the lowest utilization to meet the data path requirements, but no more pairs than are supported by the associated multipathing driver, ¶ 65).
Therefore, based on Davidson in view of Strutt, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Strutt to the system of Davidson in order to allow for the optimization of the selection of storage device ports in storage area networks.

With respect to claim 2, Davidson discloses one or more additional host devices each configured to communicate over the network with the storage system (i.e., The system 10 includes a data storage system 12, such as a data storage array, connected to host systems 14a-14n through communication medium 18. In this embodiment of the system 10, the N hosts 14a-14n may access the data storage system 12, for example, in performing input/output (I/O) operations or data requests, column 4 ¶ 4). 
Davidson also discloses wherein each additional host device comprises a multi-path input-output driver configured to control delivery of input-output operations from that host device to ports of the storage system over selected ones of a plurality of paths (i.e., see device driver 106 in figure 3 contained in each host from figure 1). 

With respect to claim 3, Davidson discloses wherein the paths are associated with respective initiator-target pairs with each of a plurality of initiators of the initiator-target pairs comprising a corresponding host bus adaptor of the host device and each of a plurality of targets of the initiator-target pairs comprising a corresponding one of the ports of the storage system (i.e., In the example 100, each of the LUNs of the device 130 may be configured as accessible through three paths. Each path may be represented by two path endpoints--a first endpoint on the host 102 and a second endpoint on the data storage system 120. The first endpoint may correspond to a port of a host component, such as a director on the host 102, and the second endpoint may correspond to a port of a data storage system component, such as a port of an FA of the data storage system 120. In the example 100, elements A1, A2 and A3 each denote a port of a host 102 (e.g. such as a port of a host bus adapter or HBA), and elements B1, B2 and B3 each denote a port of an FA of the data storage system 120. Each of the LUNs of the device 130 may be accessible over three paths--a first path represented by A1-B1, a second path represented by A2-B2 and a third path represented by A3-B3, column 8 ¶ 3.  Also see host adapters 21a-21n in figure 2A and figure 3). 

With respect to claim 4, Davidson discloses wherein the current available capacity measure of the port comprises additional input-output operations per second supportable by the port beyond actual input-output operations per second already being (i.e., The actual workload and the maximum capacity of the first port may be expressed using any of a number of I/Os per unit of time and an amount of storage transmitted per unit of time, column 2 lines 12-15). 

With respect to claim 5, Davidson discloses wherein the current available capacity measure of the port is dynamically determined by the storage system based at least in part on actual processing of input-output operations arriving at that port (i.e., Subsequent to recognizing a LUN as accessible over a path, a problem may occur with the path such as a problem with a physical wiring or network connection, host bus adapter or initiator port of the host, and the like, so that the path is inoperable and fails a path test. The path test may be issued in connection with the standard inquiry page 0 and/or other commands. At this point, the host may store information indicating that the path has a bad or failing status reflecting the inability to access the LUN and possibly other LUNs. At a later point, the host may again perform a path test over the path to determine whether the problem of the path has been corrected. If so, the host may accordingly update information about the path to indicate the path as having a good status and may be used in connection with I/Os and other operations for the LUN. Thus, in an embodiment in accordance with techniques herein as described in more detail below, once the path with respect to accessing a particular LUN has been recognized, the host may detect at a later point in time that the path has failed in any one or more different ways and is unable to be used in connection with transmissions to the LUN. Subsequently, the host may then perform processing to automatically retry the path for sending communications to the LUN, column 12 ¶ 3.  Techniques herein may be characterized as dynamic in that paths including a particular "busy" target port of the data storage system for I/O directed to a particular LUN may be set to passive and/or active responsive to workload conditions in the data storage system that may change over time. Examples of various criteria are set forth herein for "busy" port determination, "busy" LUN determination, selection of one or more other target ports having available unused capacity and the like. An embodiment may use any one or more of the criteria described herein, alone or in combination with other suitable criteria, column 27 last ¶ - column 28 first ¶). 

With respect to claim 6, Davidson discloses wherein the information obtained from the storage system and characterizing a current number of host devices connected to the port and a current available capacity measure of the port is stored in a data structure of a kernel-space portion of the multi-path input-output driver (i.e., The host 102 may include an application 104, driver 106 and other components 108. An I/O operation from the application 104 may be communicated to the data storage system 120 using the driver 106 and one or more other components represented by element 108. The application 104 may be a database or other application which issues data operations, such as I/O operations, to the data storage system 120. Each of the I/O operations may be directed to a target device, such as one of the LUNs of device 130, configured to be accessible to the host 102 over multiple physical paths. As such, each of the I/O operations may be forwarded from the application 104 to the data storage system 120 over one of the possible multiple paths. The driver 106 may include functionality to perform any one or more different types of processing such as related to encryption, multipathing, mirroring, migration, and the like. For example, the driver 106 may include multipathing functionality for management and use of multiple paths. For example, the driver 106 may perform path selection to select one of the possible multiple paths based on one or more criteria such as load balancing to distribute I/O requests for the target device across available active paths. Load balancing may be performed to provide for better resource utilization and increased performance of the host, data storage system, and network or other connection infrastructure. The driver 106 may be included a commercially available product such as, for example, EMC.RTM. PowerPath.RTM. software by EMC Corporation. The host 102 may also include other components 108 such as one or more other layers of software used in connection with communicating the I/O operation from the host to the data storage system 120. For example, element 108 may include Fibre Channel or SCSI drivers, a logical volume manager (LVM), and the like. It should be noted that element 108 may include software or other components used when sending an I/O operation from the application 104 where such components include those invoked in the call stack above the driver 106 and also below the driver 106. For example, application 104 may issue an I/O operation which is communicated in a call stack including an LVM, the driver 106, and an FC or SCSI driver [wherein the information obtained from the storage system and characterizing a current number of host devices connected to the port and a current available capacity measure of the port is stored in a data structure of a kernel-space portion of the multi-path input-output driver], column 7 ¶ 4.  Some type of kernel-space structure would be required to perform the above functions in relation to the load balancing among the ports). 

With respect to claim 7, Davidson discloses wherein the information characterizing a current number of host devices connected to the port and a current available capacity measure of the port is obtained by the host device from the storage system utilizing at least one of: an in-band communication mechanism in which one or more commands in a designated storage protocol are sent from the host device to the storage system; and an out-of-band communication mechanism in which host management software of the host device communicates with storage system management software of the storage system over an Internet Protocol (IP) network connection (i.e., Subsequent to recognizing a LUN as accessible over a path, a problem may occur with the path such as a problem with a physical wiring or network connection, host bus adapter or initiator port of the host, and the like, so that the path is inoperable and fails a path test. The path test may be issued in connection with the standard inquiry page 0 and/or other commands. At this point, the host may store information indicating that the path has a bad or failing status reflecting the inability to access the LUN and possibly other LUNs. At a later point, the host may again perform a path test over the path to determine whether the problem of the path has been corrected. If so, the host may accordingly update information about the path to indicate the path as having a good status and may be used in connection with I/Os and other operations for the LUN. Thus, in an embodiment in accordance with techniques herein as described in more detail below, once the path with respect to accessing a particular LUN has been recognized, the host may detect at a later point in time that the path has failed in any one or more different ways and is unable to be used in connection with transmissions to the LUN. Subsequently, the host may then perform processing to automatically retry the path for sending communications to the LUN, column 12 ¶ 3.  At this point, the data storage system may wait for the next command or operation, such as the next SCSI command, received for the LUN on the path. For any I/O command received on the path directed to the LUN, the data storage system does not execute the I/O operations and returns an error or failure condition indicating that the I/O operation failed. For example, the data storage system may return a check condition status in accordance with the SCSI protocol indicating the I/O operation failure. At this point, the host, or more specifically the driver which may have facilitated transmission of the I/O operation, may perform processing to try and determine further information about the I/O failure, column 16 ¶ 2). 

With respect to claim 8, Davidson discloses wherein obtaining from the storage system information characterizing a current number of host devices connected to the port and a current available capacity measure of the port comprises: establishing a first time period (i.e., whether an average pending I/O queue depth of pending I/Os received at the first port directed to the device is a largest such average queue depth with respect all pending I/O queues for devices accessible over the first port, and whether an actual workload received at the first port for a time period directed to the device is greater than any other actual workload that is received at the first port for a time period and directed to any other device accessible over the first port. A first plurality of devices may be accessible to a host over the first port. The first plurality of devices may be associated with a plurality of quotas, a different one of the plurality of quotas being specified for each of the first plurality of devices, whereby each of the plurality of quotas specified for a one of the first plurality of devices may denote an upper bound of actual workload allowable for the one device through the first port. A first sum may be determined that is a sum of the plurality of quotas, and wherein the first sum may exceed a first maximum capacity denoting a maximum workload capability of the first port. A first actual workload received at the first port for a time period [establishing a first time period] may exceed a maximum capacity denoting a maximum workload capability of the first port, column 2). 
Davidson also discloses repeating the obtaining in each of a plurality of successive instances of the first time period so as to repeatedly obtain from the storage system for each such instance the information characterizing a current number of host devices connected to the port and a current available capacity measure of the port (i.e., At a later point, the host may again perform a path test over the path to determine whether the problem of the path has been corrected. If so, the host may accordingly update information about the path to indicate the path as having a good status and may be used in connection with I/Os and other operations for the LUN, column 12 ¶ 3.  Techniques herein may be characterized as dynamic in that paths including a particular "busy" target port of the data storage system for I/O directed to a particular LUN may be set to passive and/or active responsive to workload conditions in the data storage system that may change over time, column 28 ¶ 1). 

With respect to claim 9, Davidson discloses wherein limiting an amount of the input-output operations that are delivered over one or more of the paths to the port (i.e., The first plurality of devices may be associated with a plurality of quotas, a different one of the plurality of quotas being specified for each of the first plurality of devices, whereby each of the plurality of quotas specified for a one of the first plurality of devices may denote an upper bound of actual workload allowable for the one device through the first port. A first sum may be determined that is a sum of the plurality of quotas, and wherein the first sum may exceed a first maximum capacity denoting a maximum workload capability of the first port [computing effective permissible input-output operations per second for the port based at least in part on the current number of host devices connected to the port and the current available capacity measure of the port], column 2). 
Davidson further discloses limiting the amount of the input-output operations that are delivered over one or more of the paths to the port based at least in part on the effective permissible input-output operations per second for the port (i.e., In accordance with another aspect of the invention is a computer readable medium comprising code stored thereon for redistributing workload, the computer readable medium comprising code for : selecting a first port from which a first workload is to be redistributed; selecting a second port with available capacity to perform additional workload; selecting a device accessible over both the first port and the second port; and setting each of one or more paths including the first port to a passive state for the device, wherein each of the one or more paths having the passive state for the device indicates to a client that sends I/O operations to the device that said each path is not to be used for sending I/O operations to the device and that said each path is available for use in performing control operations directed to the device, column 3 ¶ 1.  It should be noted that an embodiment may also specify quotas on a per storage group (SG) basis. A SG may be defined as a logical grouping of one or more LUNs. An SG may be defined, for example, as a logical entity including the one or more LUNs used by a particular client, such as a particular application executing on a host. For example, multiple LUNs may be accessed by an application executing on Host 1 502a whereby such LUNs may be included in storage group 1 (SG1) and all LUNs of SG1 may be accessible through FA 506. In such an embodiment in which a single quota may be specified for an SG for FA 506, the SG1 quota limit may be partitioned in any suitable manner among the different LUNs of the SG. For example, one embodiment may equally partition the SG-based quota among the different LUNs of the SG to specify a per LUN quota for the FA 506, ¶ 20 last ¶). 

With respect to claim 10, Davidson discloses wherein the effective permissible input-output operations per second for the port is computed as a function of a rate-limiting factor of the host device and a ratio of the current available capacity measure of the port and the current number of host devices connected to the port (i.e., In a data storage system, there may be front-end port overprovisioning whereby the sum or total of the various I/O quotas assigned to each device accessible over the port exceed the maximum capability or limit of the FA port. For example, with reference back to FIG. 11, consistent with the example noted above, FA 506 may be single port having a maximum I/O capacity of 60 IOPs and where the I/O quota for LUN 1=50 IOPS and the I/O quota for LUN 2=30 IOPS. Based on the foregoing I/O quotas totaling 80 IOPS (e.g., 50 IOPS+30 IOPS) and the maximum I/O capacity of the port=60 IOPS, overprovisioning is implemented for FA 506. Overprovisioning is based on the assumption that, at a same point in time, the port will not be used by all devices accessible through the port at their maximum specified I/O quotas. For example, the assumption is that actual I/Os will not be issued to FA 506 at the same point in time at a rate of 50 IOPS for LUN 1 and 30 IOPS for LUN 2. Thus, overprovisioning may be characterized as assuming the following as represented by EQUATION 1 [wherein the effective permissible input-output operations per second for the port is computed as a function of a rate-limiting factor of the host device and a ratio of the current available capacity measure of the port and the current number of host devices connected to the port], column 22 ¶ 4). 

With respect to claim 11, Davidson discloses wherein different rate-limiting factors are utilized by different ones of a plurality of host devices configured to communicate over the network with the storage system in computing their respective effective permissible input-output operations per second for the port (i.e., In one embodiment to partition resources of the data storage system among multiple tenants, or more generally, among the multiple devices (such as LUNs) that may be accessed by different clients through the same FA port, quotas may be specified. A quota may be specified for each LUN accessible over a particular port to thereby partition or allocate front end port resources for use among the multiple LUNs and their associated clients which access such LUNs. The quota may be measured in I/O operations per second (IOPS) or in terms of data throughput (e.g., megabytes per second) or using any other appropriate metric. For the discussion herein, IOPS will be used for illustration purposes, but it should be understood that throughput or some other appropriate measure may be used instead. In this manner, a quota may be specified per device, per data storage system port over which the device's data is accessible to a client. For example, with reference to the example 500, a first quota, such as 50 IOPS, may be specified for LUN 1 with respect to FA 506 thereby indicating that a maximum of 50 IOPS directed to LUN 1 may be received at FA 506. A second quota, such as 30 IOPS, may be specified for LUN 2 with respect to FA 506 thereby indicating that a maximum of 30 IOPS directed to LUN 2 may be received at FA 506, column 20 ¶ 2). 

With respect to claim 12, Davidson discloses wherein limiting an amount of the input-output operations that are delivered over one or more of the paths to the port based at least in part on the obtained information comprises: establishing a second time period having a duration less than that of the first time period (i.e., The actual workload and the maximum capacity of the first port may be expressed using any of a number of I/Os per unit of time and an amount of storage transmitted per unit of time. Each device accessible through the first port may have a pending I/O queue of I/Os whereby each I/O included in the pending I/O queue has been received at the first port, is directed to said each device and is waiting to be serviced. The device may be selected in accordance with one or more criteria including any one or more of: whether an average pending I/O queue depth of pending I/Os received at the first port directed to the device is a largest such average queue depth with respect all pending I/O queues for devices accessible over the first port, and whether an actual workload received at the first port for a time period directed to the device is greater than any other actual workload that is received at the first port for a time period and directed to any other device accessible over the first port. A first plurality of devices may be accessible to a host over the first port. The first plurality of devices may be associated with a plurality of quotas, a different one of the plurality of quotas being specified for each of the first plurality of devices, whereby each of the plurality of quotas specified for a one of the first plurality of devices may denote an upper bound of actual workload allowable for the one device through the first port, column 2.  In connection with determining which I/Os during a time period to execute, such as when there are queued I/Os and also received I/Os, an embodiment may assign a relative age to both the queued I/Os and also the newly received I/Os such that I/Os are executed in accordance with oldest to youngest (or most recently received). An embodiment may also track which queued I/Os have an age exceeding some predefined maximum age or time period after the I/O may be removed from the pending I/O queue and for which a message may be returned to the host to retry or reissue the removed I/O, column 22 ¶ 3). 
Davidson further discloses computing actual input-output operations per second for the port for a given instance of the second time period; comparing the actual input-output operations per second for the port to effective permissible input-output operations per second for the port computed using the obtained information for a corresponding instance of the first time period (i.e., In connection with determining which I/Os during a time period to execute, such as when there are queued I/Os and also received I/Os, an embodiment may assign a relative age to both the queued I/Os and also the newly received I/Os such that I/Os are executed in accordance with oldest to youngest (or most recently received). An embodiment may also track which queued I/Os have an age exceeding some predefined maximum age or time period after the I/O may be removed from the pending I/O queue and for which a message may be returned to the host to retry or reissue the removed I/O, column 22 ¶ 3). 
Davidson further discloses limiting the amount of the input-output operations that are delivered over one or more of the paths to the port based at least in part on a result of the comparing (i.e., In such an embodiment in which a single quota may be specified for an SG for FA 506, the SG1 quota limit may be partitioned in any suitable manner among the different LUNs of the SG. For example, one embodiment may equally partition the SG-based quota among the different LUNs of the SG to specify a per LUN quota for the FA 506, column 21 ¶ 1.  Based on the above, I/Os directed to a LUN at a particular port may be queued and not executed during a time period if the particular LUN's I/O quota, along with any possible I/O credits, would be exceeded. Additionally, even if no I/O quota for a LUN at a port is exceeded, I/Os directed to a LUN at a particular port may be queued and not executed during a time period if the port's maximum capacity or limit would also be exceeded, column 22 last ¶). 

With respect to claim 13, Davidson discloses wherein the first period has a duration that is an integer multiple of the duration of the second period (i.e., With reference to FIG. 13, shown is an example 600 of a table illustrating various amounts of I/Os received, queued, executed and credited for various time periods in an embodiment in accordance with techniques herein, column 21 ¶ 3.  Also see the time periods 601e that can be in multiple of each other). 

With respect to claims 15 and 18, the limitations of claims 15 and 18 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claims 16 and 19, the limitations of claims 16 and 19 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

With respect to claims 17 and 20, the limitations of claims 17 and 20 are rejected in the analysis of claim 9 above, and the claim is rejected on that basis.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (U.S. Patent No. 9,026,694 B1)in view of Strutt (U.S. Publication No. 2009/0089462 A1), and further in view of Barrett et al. (U.S. Publication No. 2009/0259749 A1).
With respect to claim 14, Davidson and Strutt may not explicitly disclose wherein the duration of the second period is reduced responsive to the actual input-output operations per second for the port reaching a specified threshold level of input-output operations per second.
However, Barrett discloses wherein the duration of the second period is reduced responsive to the actual input-output operations per second for the port reaching a specified threshold level of input-output operations per second (i.e., In conventional systems, system administrators may wish to limit the storage system's configuration in advance of an overload (e.g. dropped I/O commands) to prevent overload from ever occurring. Overloading is an indication of an oversubscribed target. However, in conventional systems this must be done without the assistance of any monitoring data. Utilizing embodiments of the present invention, that effort could be reduced as each system communicating with the storage device would automatically detect average I/O command completion time trend increases and throttle back the outstanding I/O commands for each LU in a target. In particular, after the average I/O command completion time information is computed and stored, the information may be evaluated by the driver to determine if certain conditions exist that require automatic intervention. For example, embodiments of the present invention may detect overloading (average I/O command completion time for a LU approaching an upper limit, or I/O commands failing altogether). This upper limit may represent a predetermined time interval from a maximum allowable I/O command completion time specified by the upper layers, both of which may be a default value that may also be configurable by the system administrator [wherein the duration of the second period is reduced responsive to the actual input-output operations per second for the port reaching a specified threshold level of input-output operations per second], ¶ 63.  Upon detecting an average I/O command completion time that is in danger of increasing beyond this upper limit, the driver's receive section 218 can upcall the midlayer (call into the operating system), and from the SCSI layer 202, lower the number of outstanding I/O commands to that LU by reducing the queue depth for that LU (by half, for example), until the LU recovers, as indicated by a reduction in the average I/O command completion time, ¶ 65) in order to (¶ 2).
Therefore, based on Davidson in view of Strutt, and further in view of Barrett, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Barrett to the system of Davidson and Strutt in order to allow for the analyzing and adjusting of a SAN to improve its performance, referred to herein as input/output (I/O) management.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
6/21/2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447